271 S.W.3d 66 (2008)
Wayne Dale WOHLBOLD, Petitioner/Appellant,
v.
Charlotte M. WOHLBOLD, Respondent/Respondent.
No. ED 90921.
Missouri Court of Appeals, Eastern District, Division Four.
November 18, 2008.
Dan J. Pingelton, Columbia, for Appellant.
Robert V. Krueger, Van Matre & Krueger, LLC, Mexico, for Respondent.
Before BOOKER T. SHAW, P.J., and KATHIANNE KNAUP CRANE, J., and MARY K. HOFF, J.


*67 ORDER
PER CURIAM.
Wayne Dale Wohlbold (Husband) appeals from the judgment of dissolution dividing the parties' property and awarding Charlotte M. Wohlbold (Wife) the marital home, health insurance premiums reimbursement, and attorneys fees. On appeal, Husband argues the trial court erred in denying his motion to vacate judgment because the trial court improperly refused his request for an offer of proof at the hearing on his motion under Rule 73.01. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claim of error to be without merit. An extended opinion would have no precedential value or serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).